Exhibit 10.1
EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT
     This Employment Separation and General Release Agreement (this “Separation
Agreement”) is entered into as of this 12th day of December, 2008, by and
between Thomas M. Kennedy, an individual (“Individual”), and Pacific Sunwear of
California, Inc., a California corporation (the “Company”).
     WHEREAS, Individual has been employed as the Division President of the
PacSun Division of the Company;
     WHEREAS, the Company and Individual previously entered into that certain
Employment Agreement dated as of April 1, 2005, as amended September 28, 2007
(the “Employment Agreement”);
     WHEREAS, Individual has been designated as a participant in that certain
Executive Severance Plan initially approved and adopted by the Compensation
Committee of the Board of Directors on August 21, 2007, as amended (as so
amended, the “Executive Severance Plan”);
     WHEREAS, Individual and the Company mutually agreed to terminate
Individual’s employment relationship with the Company effective on December 9,
2008 (the “Separation Date”) upon the terms set forth herein; and
     WHEREAS, Individual and the Company desire to enter into this Separation
Agreement and supersede and replace the Employment Agreement and the Executive
Severance Plan.
     NOW, THEREFORE, in consideration of the covenants undertaken and the
releases contained in this Separation Agreement, Individual and the Company
agree as follows:
          I. Resignation. Individual’s employment by the Company terminated on
the Separation Date without cause. Individual hereby confirms that he resigned
as an officer, director, employee, member, manager and in any other capacity
with the Company and each of its subsidiaries effective as of the Separation
Date and that he currently holds no such position with the Company or any of its
subsidiaries. The Company confirms that it and each of its subsidiaries accepted
such resignation effective as of the Separation Date. Individual agrees that he
has no consulting relationship with the Company or any of its subsidiaries.
Individual waives any right or claim to reinstatement as an employee of the
Company and any subsidiary of the Company (if any) by which he was previously
employed. Individual acknowledges and agrees that he has received all amounts
owed for his regular and usual salary (including, but not limited to, any
severance (other than the Severance Benefits expressly provided for in, and
subject to the terms of, this Separation Agreement), overtime, bonus, accrued
vacation, commissions, or other wages), reimbursement of expenses, and usual
benefits, and that all payments due to Individual from the Company and its
subsidiaries after the Separation Date shall be determined under this Separation
Agreement.

1



--------------------------------------------------------------------------------



 



          II. Severance.
               (a) Subject to Sections II(b) and II(c) below, the Company shall
pay as severance pay to Individual the following benefits (collectively the
“Severance Benefits”):
                    1. Severance Pay. The Company shall provide as severance pay
to Individual the cash sum of $826,667.00 (the “Severance Pay”), to be paid as
follows: (a) the Company shall pay to Individual the cash sum of $413,333.50,
representing one-half of the total amount of Severance Pay due hereunder, on
June 10, 2009; and (b) the Company shall pay the remaining one-half of the
Severance Pay in six equal monthly installments of $68,888.92 beginning on the
Company’s first regular payroll date in July 2009 and continuing on the
Company’s first regular payroll date each month thereafter until and including
December 2009. Notwithstanding the foregoing provisions, if a “Change in Control
Event” (as defined in the Executive Severance Plan) occurs at any time after the
Separation Date, the aggregate amount of any remaining unpaid installments of
Severance Pay due under this Section shall be paid to Individual in cash in a
lump sum on the later of (x) June 10, 2009, and (y) thirty (30) days after the
occurrence of such Change in Control Event. All payments under this Section
shall be paid without interest.
                    2. Benefits Payment. The Company shall pay to Individual a
cash payment equal to the expected aggregate cost, as reasonably determined by
the Compensation Committee of the Company’s Board of Directors, of premiums that
would be charged to the Individual to continue medical coverage pursuant to
COBRA (the “Benefits Payment”) for twelve (12) months following the Separation
Date. The Benefits Payment shall be paid to the Individual in a lump sum
(without interest) on June 10, 2009.
                    3. Outplacement Services. The Company shall either pay
directly or reimburse Individual for the costs of outplacement services obtained
by Individual within the 12-month period following the Separation Date up to a
maximum of $10,000 (the “Outplacement Benefit”). The Outplacement Benefit shall
be subject to the Company’s expense reimbursement policies in effect immediately
prior to the Severance Date and applicable to the Company’s executives generally
and shall be fully paid or reimbursed, as applicable, by the Company not later
than the end of the Individual’s third taxable year following 2008.
Notwithstanding anything to the contrary herein, the payment or reimbursement of
the Outplacement Benefit incurred during the six (6) month period following the
Separation Date, if any, shall be accumulated and paid by the Company on
June 10, 2009 (subject to Individual’s compliance with the Company’s expense
reimbursement policies).
               (b) The Company’s obligation to pay the Severance Benefits (or
any portion thereof, as applicable) is subject to the condition precedent that
Individual shall have complied with the restrictive covenants set forth in
Section VII hereof. The Company shall have no obligation to pay any portion of
the Severance Benefits at any time after a breach by Individual of any covenant
set forth in Section VII. Notwithstanding the foregoing provisions of this
Section II(b), however, in no event shall the amount of the Severance Benefit
actually paid by the Company to Individual be less than Five Thousand Dollars
($5,000) in the aggregate, regardless of any breach by Individual of the
foregoing, which amount the parties agree (in and

2



--------------------------------------------------------------------------------



 



of itself) is good and sufficient consideration for the Release and other
obligations of Individual under this Separation Agreement.
               (c) The Company’s obligation to pay the Severance Benefits (or
any portion thereof, as applicable) is further subject to the condition
precedent that Individual shall not have revoked the Release set forth in
Section III hereof pursuant to any revocation rights afforded by applicable law.
The Company shall have no obligation to pay the Severance Benefit to Individual
unless and until the Release becomes irrevocable by Individual under the Age
Discrimination in Employment Act of 1967.
               (d) The Severance Benefits payable under this Separation
Agreement are in lieu of any and all severance and other benefits to which
Individual may otherwise be entitled under his Employment Agreement and/or the
Company’s Executive Severance Plan as a result of Individual’s termination of
employment with the Company. Individual agrees that the Severance Benefits
received hereunder shall not be deemed a part of Individual’s compensation for
purposes of the determination of benefits under any other employee pension,
welfare or other benefit plans or arrangements, if any, provided by the Company
or any of its subsidiaries, except where explicitly provided under the terms of
such plans or arrangements. Notwithstanding the foregoing provisions, all
Severance Benefits provided hereunder shall be in addition to, and not in
substitution for, any pension rights under the any tax-qualified pension or
retirement plan in which Individual participates, and any disability, workers’
compensation or other Company benefit plan distribution that Individual is
entitled to (other than severance benefits), under the terms of any such plan as
of the Separation Date.
          III. Release. Individual, on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden (each, a “Claim”), which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Individual’s service as an officer, director, employee, member or
manager of any Releasee, Individual’s separation from her position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, the California Fair Employment and Housing Act, the California
Family Rights Act, or any other federal, state or local law, regulation, or
ordinance, or any Claim

3



--------------------------------------------------------------------------------



 



for severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing release
does not apply to any obligation of the Company to Individual pursuant to any of
the following: (1) any equity-based awards previously granted by the Company to
Individual, to the extent that such awards continue after the termination of
Individual’s employment with the Company in accordance with the applicable terms
of such awards (and subject to any limited period in which to exercise such
awards following such termination of employment); (2) any right to
indemnification that Individual may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Individual may in the future incur with respect to her service as
an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Individual may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Individual may have under COBRA;
(5) any rights to payment of benefits that Individual may have under a
retirement plan sponsored or maintained by the Company that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended;
(6) Individual’s benefit under and in accordance with the terms and conditions
of the Company’s Executive Deferred Compensation Plan; or (7) any rights or
benefits that Individual has under this Separation Agreement. In addition, this
Release does not cover any Claim that cannot be so released as a matter of
applicable law. Individual acknowledges and agrees that he has received any and
all leave and other benefits that he has been and is entitled to pursuant to the
Family and Medical Leave Act of 1993.
          IV. 1542 Waiver. It is the intention of Individual in executing this
Separation Agreement that the same shall be effective as a bar to each and every
Claim hereinabove specified. In furtherance of this intention, Individual hereby
expressly waives any and all rights and benefits conferred upon her by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Separation Agreement (including, without limitation, the Release set
forth above) shall be given full force and effect according to each and all of
its express terms and provisions, including those related to unknown and
unsuspected Claims, if any, as well as those relating to any other Claims
hereinabove specified. SECTION 1542 provides:
          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
Individual acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Individual now knows or believes to
exist with respect to the subject matter of this Separation Agreement and which,
if known or suspected at the time of executing this Separation Agreement, may
have materially affected this settlement. Nevertheless,

4



--------------------------------------------------------------------------------



 



Individual hereby waives any right, Claim or cause of action that might arise as
a result of such different or additional Claims or facts. Individual
acknowledges that he understands the significance and consequences of the
foregoing Release and such specific waiver of SECTION 1542.
          V. ADEA Waiver. Individual expressly acknowledges and agrees that by
entering into this Separation Agreement, he is waiving any and all rights or
claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), which have arisen on or before the date of
execution of this Separation Agreement. Individual further expressly
acknowledges and agrees that:
               (a) In return for this Separation Agreement, he will receive
consideration beyond that which he was already entitled to receive before
entering into this Separation Agreement;
               (b) He is hereby advised in writing by this Separation Agreement
to consult with an attorney before signing this Separation Agreement;
               (c) He has voluntarily chosen to enter into this Separation
Agreement and has not been forced or pressured in any way to sign it;
               (d) He was given a copy of this Separation Agreement on
December 9, 2008 and informed that he had forty-five (45) days within which to
consider the Separation Agreement and that if he wished to execute this
Separation Agreement prior to expiration of such 45-day period, he should
execute the Acknowledgement and Waiver attached hereto as Exhibit A;
               (e) Nothing in this Separation Agreement prevents or precludes
Individual from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law; and
               (f) He was informed that he has seven (7) days following the date
of execution of this Separation Agreement in which to revoke this Separation
Agreement, and this Separation Agreement will become null and void if Individual
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Individual exercises his right of revocation, neither the Company nor
Individual will have any obligations under this Separation Agreement.
          VI. No Transferred Claims. Individual warrants and represents that
Individual has not heretofore assigned or transferred to any person not a party
to this Separation Agreement any released matter or any part or portion thereof
and he shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

5



--------------------------------------------------------------------------------



 



          VII. Restrictive Covenants.
               A. Anti-Solicitation. Individual promises and agrees that, for a
period of one (1) year following the Separation Date, he will not directly
encourage customers of the Company or any of its subsidiaries, or directly or
indirectly through any third party influence or attempt to influence any vendor,
supplier, brand, product or merchandise designer or consultant, landlord, bank,
lender or investor in, of or to the Company or any of its subsidiaries
(collectively referred to herein as “Company Business Partners”), to refrain
from, reduce the level of or cease doing business with the Company or any of its
subsidiaries; provided, however, that nothing contained in this Section A. shall
be construed to prohibit, limit or restrict Individual (subject to Individual’s
compliance with the other restrictive covenants set forth in this Article VII)
from engaging in, entering the employ of or rendering services to any other
business (including any business that competes with that of the Company or any
of its subsidiaries) and, in connection therewith, soliciting or entering into
independent commercial relationships with any of the Company Business Partners
for the benefit of such business.
               B. No Solicitation of Employees. Individual promises and agrees
that, for a period of one (1) year following the Separation Date, he will not
directly or indirectly solicit any person who Individual knows is an employee of
the Company or any of its subsidiaries to work for any business, individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company or any subsidiary; provided, however, that the foregoing
provision shall not prohibit or restrict Individual from so soliciting any
person whose employment with the Company or any of its subsidiaries terminated
prior to the commencement of such solicitation.
               C. Confidentiality. Individual promises and agrees that he will
not at any time after the Separation Date, unless compelled by lawful process,
disclose or use for his own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise (other than the Company and
any of its subsidiaries or affiliates), any trade secrets, or other confidential
data or information relating to customers, design programs, costs, marketing,
sales activities, promotion, credit and financial data, financing methods, or
plans of the Company or any subsidiary of the Company; provided that the
foregoing shall not apply to information which is not unique to the Company (or
subsidiary, as applicable) or which is generally known to the industry or the
public other than as a result of Individual’s breach of this covenant.
Individual agrees that, to the extent he has not already done so, he will return
to the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Company or any subsidiary of the Company. Individual
further agrees that he has not retained and will not retain or use for his
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or any
subsidiary of the Company; provided, however, that Individual may retain his
rolodex, address books, information relating to his compensation or relating to
reimbursement of expenses, documents relating to his participation in employee
benefit plans or programs of the Company or any of its subsidiaries, any
agreement between Individual and the Company or a subsidiary relating to his
employment with the Company or a subsidiary, and other personal property
provided that such items do not contain any confidential information of the
Company or a subsidiary.

6



--------------------------------------------------------------------------------



 



               D. Non-Disparagement. Individual promises and agrees that, for a
period of one (1) year following the Separation Date, he will not by any means
issue or communicate any private or public statement that may be critical or
disparaging of the Company or its subsidiaries, or of any of their respective
products, merchandise, services, directors or officers. The Company promises and
agrees that it will not by any means issue or communicate any private or public
statement that may be critical or disparaging of Individual. However, nothing in
this paragraph shall affect Individual’s or the Company’s ability or obligation
to provide complete and truthful testimony or other information in connection
with any (i) governmental and/or regulatory investigation or proceeding,
(ii) required public, governmental or regulatory disclosure or filing, or (iii)
pleadings, discovery and/or trial in litigation.
               E. Solicitation of Proxies. Individual promises and agrees that,
for a period of one (1) year following the Separation Date, he will not
initiate, propose or submit any stockholder proposal, or solicit proxies (or
written consents), or assist or participate in any other way, directly or
indirectly, in any solicitation of proxies (or written consents), or otherwise
become a “participant” in a “solicitation” (as such terms are defined under the
Securities Exchange Act of 1934, as amended) in opposition to any management
proposal or any recommendation or proposal of the Company’s Board of Directors
(including, without limitation, with respect to the election of directors), or
recommend, request, discuss with or induce or attempt to induce any other person
or group to take any such actions, or otherwise seek to advise, encourage or
influence any other person or group with respect to the voting of (or the
execution of a written consent in respect of) any voting securities of the
Company in opposition to any proposal, director nomination or recommendation of
the Board of Directors.
               F. Injunctive Relief. Individual expressly agrees that the
Company will or would suffer irreparable injury if he were to breach any of the
provisions of this Section VII and that the Company would by reason of such
conduct be entitled, in addition to any other remedies, to injunctive relief.
Individual consents and stipulates to the entry of such injunctive relief
prohibiting his from engaging in conduct which violates any of the provisions of
this Section VII.
          VIII. Miscellaneous
               A. Company Insider Trading Restrictions. The Company agrees to
immediately notify Goldman Sachs, as the administrative brokerage for
Individual’s stock options and equity grants, that as of the Separation Date
Individual is no longer considered a “company insider” for the purposes of
trading of any Company stock options. Individual hereby acknowledges that he is
personally responsible for complying with all applicable securities laws
regarding trading while in possession of material inside information.
               B. Section 16 Officer Status/SEC Reporting Requirements. The
parties hereby acknowledge and agree that as of the Separation Date, Individual
will cease to be considered an officer of the Company who is subject to
Section 16 of the Securities Exchange Act of 1934. Individual may be subject to
certain additional filings and Section 16 considerations for a period of up to
six (6) months following the Separation Date, in the event he engages in any
transaction in Company common stock. Individual is encouraged to coordinate

7



--------------------------------------------------------------------------------



 



with his own personal legal advisor, as may be relevant for any transaction in
Company stock within a period of up to six (6) months following the Separation
Date.
               C. Return of Company Property. On the Separation Date, Individual
shall return the Company laptop computer, cellular phone, employee
identification, and all other equipment, devices, or items provided to
Individual by the Company. Except as otherwise provided herein, all Company
provided services will be discontinued as of the Separation Date.
               D. Successors.
     (i) This Separation Agreement is personal to Individual and shall not,
without the prior written consent of the Company, be assignable by Individual.
However, should Individual die during the twelve (12) month period following the
Separation Date, then, so long as Individual had not theretofore materially
breached his obligations under this Separation Agreement, (and such material
breach remains uncured following notice thereof) the Company agrees to pay any
then remaining balance of the Severance Benefits to Individual’s heirs or his
estate, as applicable.
     (ii) This Separation Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Separation Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Separation Agreement by operation of law or otherwise.
               E. Waiver. No waiver of any breach of any term or provision of
this Separation Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Separation Agreement. No waiver shall be binding unless
in writing and signed by the party waiving the breach.
               F. Modification. This Separation Agreement shall not be modified
by any oral agreement, either express or implied, and all modifications hereof
shall be in writing and signed by the parties hereto.
               G. Complete Agreement. This Separation Agreement embodies the
entire agreement of the parties hereto respecting the matters within its scope.
This Separation Agreement supersedes all prior agreements of the parties hereto
on the subject matter hereof, including, without limitation, the Employment
Agreement and the Executive Severance Plan. Any prior negotiations,
correspondence, agreements, proposals, or understandings relating to the subject
matter hereof shall be deemed to be merged into this Separation Agreement and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. As of
the date of this Separation Agreement, there are no representations, warranties
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as set forth herein. Notwithstanding the
foregoing, the Company’s rights under any confidentiality, trade secret,

8



--------------------------------------------------------------------------------



 



proprietary information, inventions or similar agreement to which Individual was
a party or otherwise bound are not integrated into this Agreement and such
rights of the Company shall continue in effect.
               H. Severability. In the event that a court of competent
jurisdiction determines that any portion of this Separation Agreement is in
violation of any statute or public policy, then only the portions of this
Separation Agreement which violate such statute or public policy shall be
stricken, and all portions of this Separation Agreement which do not violate any
statute or public policy shall continue in full force and effect. Furthermore,
any court order striking any portion of this Separation Agreement shall modify
the stricken terms as narrowly as possible to give as much effect as possible to
the intentions of the parties under this Separation Agreement.
               I. Governing Law. This Separation Agreement and the legal
relations hereby created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
California, without regard to conflicts of laws principles thereof.
               J. Legal Counsel; Mutual Drafting. Each party recognizes that
this is a legally binding contract and acknowledges and agrees that they have
had the opportunity to consult, and have consulted, with legal counsel of their
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Separation Agreement. Hence, in any construction to be made of this
Separation Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language. Individual agrees
and acknowledges that he has read and understands this Separation Agreement, is
entering into it freely and voluntarily, and has been advised to seek counsel
prior to entering into this Separation Agreement, has had ample opportunity to
do so, and has had the benefit of such counsel.
               K. Notices. All notices under this Separation Agreement shall be
in writing and shall be either personally delivered or mailed postage prepaid,
by certified mail, return receipt requested:

  (i)   if to the Company:         Pacific Sunwear of California, Inc.
Attention: Chief Financial Officer
3450 East Miraloma Avenue
Anaheim, California 92806

      with a copy to:         Pacific Sunwear of California, Inc.
Attention: Senior Vice President, Human Resources
3450 East Miraloma Avenue
Anaheim, California 92806

  (ii)   if to Individual:         At the address on file with the Company

9



--------------------------------------------------------------------------------



 



Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may change its address for purposes of giving
future notices pursuant to this Agreement by notifying the other party in
writing of such change in address, such notice to be delivered or mailed in
accordance with the foregoing.
               L. On-going Communication with the Company. For the purposes of
coordinating and controlling any ongoing communications, contacts, or
interactions between Individual and the Company following the Separation Date,
Caroline Kenyon is to be the sole and exclusive point of contact between
Individual and the Company. Any and all communications, contacts, questions,
requests, or other interactions of any nature by Individual or on Individual’s
behalf whatsoever must be directed to Ms. Kenyon, as the exclusive point of
contact with and “entry” to the Company for any matter dealing with the Company,
or for any matter which arises from or relates in any way to Individual’s
involvement with the Company. This arrangement includes, by way of example and
not as any limitation or restriction on the generality of the foregoing,
requests involving employee benefit questions, matters involving any transaction
with equity awards Individual beneficially owns from whatever source, or matters
of administration of any aspect of this Separation Agreement. Ms. Kenyon will
arrange for contact with, response by, or communication with, the applicable
personnel of the Company on a case-by-case basis. Ms. Kenyon may be reached at
(714) 414-4395. If Ms. Kenyon is not then employed by the Company, the Company
will designate the appropriate new contact person.
               M. Litigation / Audit Cooperation. Following the Separation Date,
Individual shall reasonably cooperate with the Company and its subsidiaries in
connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any of its subsidiaries with respect to matters relating to
Individual’s employment with or service as a member of the board of directors of
the Company or any of its subsidiaries (collectively, “Litigation”); or (b) any
audit of the financial statements of the Company or any of its subsidiaries with
respect to the period of time when Individual was employed by the Company or any
of its subsidiaries (“Audit”). Individual acknowledges that such cooperation may
include, but shall not be limited to, Individual making himself available to the
Company or any of its subsidiaries (or their respective attorneys or auditors)
upon reasonable notice for: (i) interviews, factual investigations, and
providing declarations or affidavits that provide truthful information in
connection with any Litigation or Audit; (ii) appearing at the request of the
Company or any of its subsidiaries to give testimony without requiring service
of a subpoena or other legal process; (iii) volunteering to the Company or any
of its subsidiaries pertinent information related to any Litigation or Audit;
(iv) providing information and legal representations to the auditors of the
Company or any of its subsidiaries, in a form and within a time frame requested
by the Company’s Board of Directors, with respect to the Company’s or any of its
subsidiaries’ opening balance sheet valuation of intangibles and financial
statements for the period in which Individual was employed by the Company or any
of its subsidiaries; and (v) turning over to the Company or any of its
subsidiaries any documents relevant to any Litigation or Audit that are or may
come into Individual’s possession. The Company shall reimburse Individual for
reasonable travel expenses incurred in connection with providing the services
under this Section VIII(M), including lodging and meals, upon Individual’s
submission of receipts. If, due to an actual or potential conflict of interest,
it is necessary for Individual to retain separate counsel in connection with
providing the services under this Section VIII(M), and such counsel is not
otherwise supplied by and at the expense of the Company (pursuant to

10



--------------------------------------------------------------------------------



 



indemnification rights of the Individual or otherwise), the Company shall
further reimburse Individual for the reasonable fees and expenses of such
separate counsel.
               N. Counterparts. This Separation Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
               O. Arbitration. Any controversy arising out of or relating to
this Separation Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or any other controversy arising out of Individual’s employment or
the termination thereof, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Orange County,
California, before a sole arbitrator selected from Judicial Arbitration and
Mediation Services, Inc., Orange County, California, or its successor (“JAMS”),
or if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association, and shall be conducted in
accordance with the provisions of California Code of Civil Procedure §§ 1280 et
seq. as the exclusive forum for the resolution of such dispute. Pursuant to
California Code of Civil Procedure § 1281.8, provisional injunctive relief may,
but need not, be sought by either party to this Separation Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Separation Agreement or Individual’s employment. The
parties agree that (i) the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee, in
connection with any proceeding to enforce the terms of this Separation
Agreement, and (ii) the Arbitrator shall have discretion, if the Arbitrator
determines it to be appropriate, to award reasonable attorneys’ fees and costs
to the party prevailing in any such proceeding.
               P. Number and Gender. Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders.
               Q. Headings. The section headings in this Separation Agreement
are for the purpose of convenience only and shall not limit or otherwise affect
any of the terms hereof.
               R. Taxes. The Company has the right to withhold from any payment
hereunder or under any other agreement between the Company and Individual the
amount required by law to be withheld with respect to such payment or other
benefits provided to Individual. Other than as to such withholding right,
Individual shall be solely responsible for any taxes due as a result of the
payments and benefits received by Individual contemplated by this Separation
Agreement.

11



--------------------------------------------------------------------------------



 



          I have read the foregoing Separation Agreement and I accept and agree
to the provisions it contains and hereby execute it voluntarily with full
understanding of its consequences.
          EXECUTED this 12th day of December, 2008, at Los Angeles County,
California.

            “Individual”       /s/ Thomas M. Kennedy     Thomas M. Kennedy  

          EXECUTED this 12th day of December, 2008, at Orange County,
California.

            “Company”

Pacific Sunwear of California, Inc.,
a California corporation
        /s/ Caroline Kenyon     By:   Caroline Kenyon       Its: Senior Vice
President, Human Resources   

12



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ACKNOWLEDGEMENT AND WAIVER
     I, Thomas M. Kennedy, hereby acknowledge that I was given 45 days to
consider the foregoing Employment Separation and General Release Agreement and
voluntarily chose to sign the Employment Separation and General Release
Agreement prior to the expiration of the 45-day period.
     I declare under penalty of perjury under the laws of the state of
California, that the foregoing is true and correct.
          EXECUTED this 12th day of December, 2008, at Los Angeles County,
California.

            /s/ Thomas M. Kennedy     Thomas M. Kennedy  

A-1